Citation Nr: 1411458	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
	
The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in January 2013.  A transcript of this proceeding has been associated with the claims file.  

In September 2013 and December 2013, the case was referred to the Veterans Health Administration (VHA) for an expert medical opinion.  Opinions were obtained in October 2013 and February 2014.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from June 2012 through April 2013.  Significantly, these records were not considered by the RO in the most recent March 2013 supplemental statement of the case and no waiver of RO review has been obtained with regard to these records.  However, given the favorable disposition in this case, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.    


	FINDING OF FACT

Resolving all doubt in his favor, hypertension began the Veteran's military service.  


CONCLUSION OF LAWS

The criteria for establishing entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to Diagnostic Code 7101.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for hypertension.  He maintains that he had elevated blood pressure readings throughout his military service and was diagnosed with hypertension in December 1994, two months after his discharge from military service, and is, thus, entitled to service connection for hypertension on a direct or presumptive basis.    

The Veteran had several elevated blood pressure readings in service.  Specifically, service treatment records show the following blood pressure readings:  February 1992 (162/80 and 134/88), March 1992 (110/74), April 1992 (138/82), June 1992 (150/70), July 1992 (120/80), August 1992 (110/70), September 1992 (124/88), November 1992 (150/100), February 1993 (140/94 and 132/88), April 1992 (130/90), June 1993 (132/92), August 1993 (102/69), December 1993 (128/80), March 1994 (140/90), June 1994 (138/83, 148/80, and 136/88), July 1994 (152/98), and October 1994 (148/90 and 148/96).  Significantly, in June 1992, the Veteran reported a history of elevated blood pressure readings and a family history of hypertension.  It was indicated that a 5-day hypertension check was to be conducted with an impression of rule out hypertension.  Unfortunately, the results of this 5-day check are not of record.  An October 1993 service treatment record shows a finding of high blood pressure and borderline hypertension.  There are no service treatment records showing a definitive diagnosis of hypertension.  
       
The Veteran was discharged from active service in October 1994.  A September 1996 post-service periodic examination shows a blood pressure reading of 130/88.  In a September 1996 report of medical history the Veteran denied "high or low blood pressure" but in a September 1997 report of medical history the Veteran reported "yes" to "high or low blood pressure."  
      
The Veteran filed a claim for service connection for hypertension in October 2006.  Private treatment records show that the Veteran was seen for several heart problems as early as May 2000 when it was noted that he had a history of elevated blood pressure, generally a systolic between 140 and 160 and a diastolic between 70 and 89, but this record also shows a negative assessment for hypertension.  However, a December 2002 private treatment record shows that the Veteran was put on Lipitor (a hypertension medication) and subsequent records show a diagnosis of hypertension.  

The Veteran was afforded a VA hypertension examination in November 2009.  At such time, he reported that he had an onset of hypertension in 1993 or 1994 and was put on Lisinopril (another hypertension medication) in 1995.  Following an examination, the examiner diagnosed hypertension.  The examiner reviewed the claims file and noted the post-service 1997 elevated blood pressure reading.  The examiner also noted that the first treatment for hypertension was in 2005 when the Veteran was prescribed Micardis.  The examiner observed that the Veteran had multiple normal blood pressure recordings during his military service along with some elevated and some borderline.  The examiner noted that he could find no documentation within the service treatment records of the Veteran being treated for any form of anti-hypertensive medication at any time while on active duty.  Significantly, the examiner also observed that the Veteran passed an FAA flight physical while on active duty (which would require normal blood pressure).  The examiner reported that the Veteran was not documented as definitely having hypertension during service.  He had a few random blood pressure readings which were elevated but those were inconsistent and mixed in with them were many "normal" blood pressure recordings.  The examiner indicated that it was not uncommon for blood pressure readings to vary from hour to hour and day to day.  The examiner noted that the Veteran was not diagnosed with hypertension, nor started on any form of antihypertensive medication until 2005, long after he separated from military service despite having several physician visits in the interim.  Based on such factors, the examiner opined that the Veteran's hypertension was less likely as not caused by or a result of the few random documented episodes of elevated blood pressures recorded during service.

During the January 2013 DRO hearing, the Veteran testified that he went to a private emergency room in December 1994 (two months after discharge from service) due to heart palpitations and, at that time, was told he had hypertension.  Subsequently, the Veteran submitted a statement from his mother in which she stated that she remembered the Veteran being treated for heart problems in December 1994  and being diagnosed with hypertension.  The Veteran also submitted a letter from the private hospital that treated the Veteran in December 1994 which indicates that, while the hospital had no treatment records for the Veteran in 1994, their records show that the Veteran was, in fact, treated in their emergency room in 1994 and subsequently on an outpatient basis in 1995.  

In light of the Veteran's contentions, the Board sought a VHA opinion in September 2013.  In October 2013, a VA examiner (Dr. B.C.) reviewed the claims file and plotted the Veteran's systolic and diastolic blood pressure readings during his military service.  Based on this graph, Dr. B.C. opined that (1) the Veteran had hypertension prior to joining military service, (2) the Veteran's hypertension worsened during service, more likely as a natural progression of the disease than due to service itself, and (3) that the Air Force should have aggressively diagnosed and treated the Veteran's hypertension, especially in view of striking lipid abnormalities as a general program to lower his lifelong risk of cardiovascular events.  

In October 2013, the Board sought clarification of Dr. B.C.'s opinion, but only a duplicate of the October 2013 opinion was received.  Therefore, in December 2013, the Board sought a new VHA opinion from a different examiner.  In February 2014, a VA examiner (Dr. L.O.) opined that the Veteran's hypertension did not clearly and unmistakably pre-exist his entry into service.  The medical screening questionnaire filled out by the Veteran in July 1991 indicated that he was in excellent health.  There were no reported symptoms listed on the questionnaire related to the cardio-vascular system.  The Veteran indicated that he had no hypertension and that he was not taking any medication for hypertension.  Dr. L.O. further noted that, when the Veteran underwent a medical examination in July 1991, the medical examiner marked all organ systems as normal, including the cardio-vascular system.  There was no documentation that the Veteran had hypertension.  The Veteran's blood pressure was documented as 130/80, his weight was 161 pounds, he was of a slender build, and his height was 70 3/4 inches.  Therefore, Dr. L.O. wrote that there was no documentation supporting an existing hypertension diagnosis prior to his entry into the service.

Dr. L.O. also opined that there was a 50 percent or greater probability that the Veteran's current hypertension is related to his military service.  Dr. L.O. noted that, from January 1992 to December 1992, there were documentations of blood pressure readings ranging from normal, borderline (pre-hypertension), and elevated blood pressure.  The majority of the readings were within the borderline range, although, there were additional readings that fell with the normal (three readings) and elevated range (three readings).  There was no documentation of a diagnosis of hypertension during this time period.  From January 1992 to December 1993, the supporting documentation again did not state a diagnosis of hypertension, but the Veteran's blood pressure readings were mainly within the region of borderline (pre-hypertension), although two readings were within the elevated range.  Dr. L.O. did note that, in May 1993, there was documentation of laboratory results indicating elevated lipid panels.  The blood test showed a total cholesterol level of 297 and LDL cholesterol level of 191.  The Veteran was referred to a nutritionist at that time.  The occupational history and health status of the Veteran in September 1993 documented weight gain as a change in status.  The Veteran's documented weight was 189 pounds in August 1993.  In October 1993, there was a documented mental health visit due to feelings of depression and frustration.  There were other documented mental health visits for anger management.  Finally, from January 1994 to October 1994, the documented blood pressure readings for the Veteran fell within the range of borderline to elevated.  There were three readings within this period within the borderline range and four readings within the elevated range of 140/90 and above.  In October 1994, the dentist placed a consultation for the Veteran to be evaluated for elevated blood pressure.  There was no documentation during this period stating a diagnosis of hypertension.  

Dr. L.O. also opined that it was not at least as likely as not that the Veteran's hypertension developed within one year of his service separation in October 1994.  It was Dr. L.O.'s opinion that, due to multiple blood pressure readings within the elevated range, 140/90 and above, especially during 1994, that the Veteran met the criteria for a diagnosis of hypertension while still enlisted in the Air Force, although there was no documentation stating that diagnosis.  Documented blood pressure readings during the Veteran's service showed a combination of normal, borderline, and elevated readings.  Beginning in 1993, the Veteran's blood pressure readings were mostly in the borderline range with several elevated readings.  During 1994 to the time of his separation from service in October 1994, the Veteran had several blood pressure readings within the borderline range but the majority of the readings feel within the elevated range of 140/90 and above.  Therefore, these numerous readings within the elevated range indicate that he met the diagnosis of hypertension during service.  There was documentation indicating several risk factors that hypertension was present during the Veteran's period of service.  The Veteran had increased weight gain of 30 pounds during his service (he weighed 161 pounds upon enlistment and 191 pounds upon separation); he had a family history of hypertension; he received treatment for depression, frustration, and anger management during his service; and, he was provided with the medication Seldane, an antihistamine, to alleviate symptoms of allergies prior to his date of separation.  
        
Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for hypertension is warranted.  As above, while the November 2009 VA examiner opined that the Veteran's hypertension was less likely as not caused by or a result of the few random documented episodes of elevated blood pressures recorded during service and the October 2013 VA examiner opined that the Veteran's hypertension pre-existed service and was worsened during service but only due to the natural progression of the disease, the February 2014 examiner opined that the Veteran's hypertension did not clearly and unmistakably pre-exist his entry into service and that there was a 50 percent or greater probability that the Veteran's current hypertension is related to his military service.  The February 2014 VA examiner also supported this opinion with findings from the Veteran's service treatment records.  Accordingly, the Board finds that service connection for hypertension is warranted.




ORDER

Service connection for hypertension is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


